Judgment unanimously affirmed with costs. Memorandum: The trial court properly awarded plaintiff a divorce on the ground of cruel and inhuman treatment (see, Domestic Relations Law § 170 [1]). The uncontroverted proof at trial established that defendant illegally tape recorded and monitored telephone calls made by plaintiff between May 1985 and October 1990 (see, Penal Law § 250.05; 18 USC § 2510) and that he made use of what he had heard to question plaintiff. Until she discovered defendant’s tape recorder in 1988, plaintiff only suspected his actions. When her discovery confirmed her suspicions, plaintiff began to suffer from hypertension and headaches. The medical evidence supported Supreme Court’s finding that plaintiff’s symptoms were related to defendant’s misconduct. Plaintiff also established that other conduct in which defendant had engaged was detrimental to her physical and mental well-being and made continued cohabitation with him improper.
We further reject defendant’s contention that he was denied a fair trial. (Appeal from Judgment of Supreme Court, Erie County, Sedita, J. — Divorce.) Present — Callahan, J. P., Boomer, Pine, Boehm and Doerr, JJ.